Exhibit 10.1

SUBSCRIPTION AGREEMENT

DUSKA THERAPEUTICS, INC.

To: Duska Therapeutics, Inc.

This Subscription Agreement (this “Subscription Agreement”) is made by and
between Duska Therapeutics, Inc., a Nevada corporation (the “Company”), and the
undersigned prospective purchaser (the “Investor”) who is subscribing hereby for
Units (the “Units”) each consisting of a share of common stock $0.001 par value
(the “Common Stock”) of the Company, and a warrant to purchase one share of the
Company’s common stock at an exercise price of $0.04 per share. The warrants
will expire after three years from the date of issuance. The Investor has
received that certain Investment Letter, dated December 15, 2006, and all
exhibits and attachments referred to therein (the “Investment Letter”). The
Units are offered and will be sold at a price of $0.02 per Unit. The Units are
offered to Accredited Investors (hereinafter defined) only. All funds received
by the Company pursuant to subscriptions for the Units will be deposited into
the Company’s accounts and may be used by the Company upon the issuance to the
Investor of the certificates representing the Units. The Company reserves the
right to offer and sell a limited number of the Units through one or more
placement agents (the “Placement Agents”).

In consideration of the Company’s agreement to sell Units to the Investor upon
the terms and conditions summarized in the Investment Letter, the Investor or
Company, as the case may be, agrees and represents as follows:

A. SUBSCRIPTION.

1. The Investor hereby irrevocably subscribes for and agrees to purchase the
number of Units indicated on the signature page hereof at a purchase price of
$0.02 cents per Unit. The Investor encloses herewith a check payable to “Duska
Therapeutics, Inc.” in the amount of the purchase price of the Units for which
the Investor is subscribing (the “Payment”).

2. The Company may reject any subscription, in whole or in part, for any reason.
The Payment will be returned promptly if the Investor’s subscription is
rejected. In addition, as described in Paragraph D.1 below, the Company may
reduce the number of Units that the Investor will be entitled to purchase in the
event that the Company has to allocate the Units available for sale among the
Investor and other subscribers.

B. REGISTRATION.

The Company hereby grants to the Investor certain rights to register the shares
purchased by the Investor. The terms, conditions and limitations of the
foregoing registration rights are set forth on Exhibit A to this Subscription
Agreement. The Investor hereby shall be bound by the terms and conditions set
forth on Exhibit A.

C. REPRESENTATIONS AND WARRANTIES.

The Investor hereby represents and warrants to the Company (and any
participating Placement Agents in this offering) as follows:

1. The Investor has sufficient liquid assets to sustain a loss of the Investor’s
entire investment.

2. The Investor is an Accredited Investor as that term is defined in Regulation
D (“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Act”). The Investor either alone or with the Investor’s representative(s), has
such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Units.



--------------------------------------------------------------------------------

3. The Investor (i) has adequate means of providing for his current financial
needs and possible personal contingencies, and has no need for liquidity of his
investment in the Company; (ii) can afford (a) to hold unregistered securities
for an indefinite period of time and (b) sustain a complete loss of the entire
amount of the subscription; and (iii) has not made an overall commitment to
investments that are not readily marketable that is so disproportionate as to
cause such overall commitment to become excessive.

4. The Investor’s Units are being purchased for the Investor’s own account, for
investment purposes only, not for the account of any other person, and not with
a view to distribution, assignment or resale to others or to fractionalization
in whole or in part. No other person has or will have a direct or indirect
beneficial interest in the Investor’s Units. The Investor will not sell,
hypothecate or otherwise transfer the Investor’s Units unless: (a) there is an
effective registration statement under the Act and applicable state securities
laws covering any transaction involving such securities, or (b) an exemption
from the registration requirements of the Act and such state laws is available
and the Company receives an opinion of legal counsel from Investor, in form and
substance satisfactory to the Company, that the transfer is exempt from
registration.

5. The Investor has been furnished with and has carefully read the Investment
Letter and is familiar with and understands the terms of the offering. In
evaluating the suitability of an investment in the Company, the Investor has not
relied upon any representations or other information (whether oral or written)
from the Company, other than as set forth in the Investment Letter and the
various exhibits attached thereto, or as set forth in the Company’s public
filings with the Commission. With respect to the Investor’s tax and other
economic considerations involved in this investment, the Investor is not relying
on the Company. The Investor has carefully considered and has, to the extent the
Investor believes such discussion necessary, discussed with the Investor’s
professional legal, tax, accounting and financial advisors the suitability of an
investment in the Units for the Investor’s particular tax and financial
situation and has determined that the Units being subscribed for by the Investor
are a suitable investment for the Investor.

6. The Company has made available to the Investor all documents and information
that the Investor has requested relating to an investment in the Units.

7. The Investor has received, read, understands and is familiar with the
Investment Letter, including, without limitation, the “Risk Factors” section
contained therein and the exhibits attached thereto.

8. The Investor recognizes that the Company is an early development stage
company that has not generated any revenues to date and is not expected to have
any products commercially available for a number of years, if at all. Therefore,
the Investor realizes that an investment in the Company involves substantial
risks, including loss of the entire amount of such investment, and has taken
full cognizance of and understands all of the risk factors relating to the
purchase of the Units.

9. If this Subscription Agreement is executed and delivered on behalf of a
partnership, corporation, trust, estate or other legal entity that is not a
natural person: (i) such partnership, corporation, trust, estate or other entity
has the full legal right and power and all authority and approval required:
(a) to execute and deliver, or authorize execution and delivery of, this
Subscription Agreement and all other instruments executed and delivered by or on
behalf of such partnership, corporation, trust, estate or other entity in
connection with the purchase of its Units, (b) to delegate authority pursuant to
a power of attorney, and (c) to purchase and hold such Units; (ii) the signature
of the party signing on behalf of such partnership, corporation, trust, estate
or other entity is binding upon such partnership, corporation, trust, estate or
other entity, (iii) the execution and delivery of this Subscription Agreement
and all other instruments executed and delivered by such entity shall not
violate, contravene or breach the entity’s charter and/or other formation
documents, or any contract or agreement to which the entity is a party or is
otherwise subject or bound, and (iv) such partnership, corporation, trust or
other entity has not been formed for the specific purpose of acquiring such
Units, unless each beneficial owner of such entity is qualified as an Accredited
Investor within the meaning of Rule 501 (a) of Regulation D, and has submitted
information substantiating such individual qualification.



--------------------------------------------------------------------------------

D. UNDERSTANDINGS.

The Investor understands, acknowledges and agrees with the Company (and any
Placement Agent participating in this offering) as follows:

1. This Subscription may be rejected, in whole or in part, by the Company, in
its sole and absolute discretion. In addition, in the event that the Company
receives subscriptions for more Units than are offered in this offering, the
Company may allocate the number of Units sold in this offering between the
Investor and the other subscribers in any manner deemed equitable by the
Company. If the Units sold in this offering are allocated by the Company among
the Investor and the other subscribers and, as a result, the number of Units
that the Investor will be sold is reduced, the unused portion of the Payment
will be promptly returned to the Investor, without interest.

2. This Subscription is and shall be irrevocable, except that the Investor shall
have no obligations hereunder in the event that this Subscription is rejected in
full for any reason.

3. No Federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Investment Letter or as to the fairness of the terms
of this offering for investment, nor any recommendation or endorsement of the
Units.

4. The offering and sale of the Units is intended to be exempt from registration
under the Act by virtue of Section 4(2) of the Act, and Rule 506 thereunder,
which is in part dependent upon the truth, completeness and accuracy of the
statements made by the Investor herein and in the Questionnaire.

5. The offer and sale of the Units under the Investment Letter have not been
registered. Accordingly, the Common Stock contained in the Units will not be
freely transferable. Although the Company’s shares are listed for trading on the
OTC Bulletin Board, the shares may not be offered and sold on the OTC Bulletin
Board, or on any other public stock trading system, unless and until the shares
have been registered for re-sale or until the Units are eligible for re-sale
under Rule 144 under the Act. Even if the Units are registered or are eligible
for sale under Rule 144, there may not be a significant market in such stock.
There can also be no assurance as to the depth or liquidity of any market for
the Company’s common stock or the prices at which holders may be able to sell
the shares.

6. If the Company decides to use any Placement Agents, each of the Placement
Agents will receive compensation in connection with the offering and sale of the
Units but none of them will guarantee or assume responsibility for the operation
or possible liability of the Company, and none of them will supervise or
participate in the operation or management of the Company.

7. The Investor acknowledges that no general solicitation or general advertising
(including, without limitation, communications published in any newspaper,
magazine or other broadcast) has been received by him and that no public
solicitation or advertisement with respect to the offering of the Units has been
made to him.

8. IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE UNITS HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THE
INVESTMENT LETTER OR THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

9. THE UNITS MAY NOT BE TRANSFERRED, RESOLD OR OTHERWISE DISPOSED OF EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 OR



--------------------------------------------------------------------------------

UNDER APPLICABLE STATE SECURITIES LAWS. PURCHASERS SHOULD BE AWARE THAT THEY
WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

10. FOR RESIDENTS OF ALL STATES. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

E. INDEMNIFICATION.

The Investor shall indemnify and hold harmless the Company, and each officer,
director or control person of any such entity, who is or may be a party or is or
may be threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of or arising from any actual or alleged
misrepresentation or misstatement of facts or omission to represent or state
facts made or alleged to have been made by the Investor to the Company or
omitted or alleged to have been made or omitted by the Investor, concerning the
Investor or the Investor’s authority to invest or financial position in
connection with the offering or sale of the Units, including, without
limitation, any such misrepresentation, misstatement or omission contained in
the Questionnaire submitted by the Investor, against losses, liabilities and
expenses for which the Company or any officer, director or control person of any
such entity has not otherwise been reimbursed (including, without limitation,
attorneys’ fees, judgments, fines and amounts paid in settlement) actually and
reasonably incurred by the Company or such officer, director or control person
in connection with such action, suit or proceeding.

F. MISCELLANEOUS.

1. All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, impersonal, singular or plural, as the identity of
the person or persons may require.

2. Except as set forth in Paragraph D.1 herein, neither this Subscription
Agreement nor any provision hereof shall be waived, modified, changed,
discharged, terminated, revoked or canceled except by an instrument in writing
signed by the party effecting the same against whom any change, discharge or
termination is sought.

3. Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
registered mail, return receipt requested, addressed: (i) if to the Company, at
Duska Therapeutics, Inc., Two Bala Plaza, Suite 300, Bala Cynwyd, Pennsylvania
19004; or (ii) if to the Investor, at the address for correspondence set forth
in the following Investor Questionnaire, or at such other address as may have
been specified by written notice given in accordance with this Paragraph F.3.

4. Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Investor, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.

5. This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the Commonwealth of Pennsylvania, as
such laws are applied by Pennsylvania courts to agreements entered into and to
be performed in Pennsylvania by and between residents of Pennsylvania, and venue
shall be in the federal and state courts located in Philadelphia, Pennsylvania.
This Subscription Agreement may not be assigned by either party without the
prior written consent of the other party.



--------------------------------------------------------------------------------

This Subscription Agreement shall be binding upon the Investor, the Investor’s
heirs, estate, legal representatives, successors and permitted assigns and shall
inure to the benefit of the Company, its successors and permitted assigns. If
any provision of this Subscription Agreement is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

6. This Subscription Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties hereto.

G. SIGNATURE.

The signature page of this Subscription Agreement is contained as part of the
applicable Subscription Package, entitled “Signature Page,” appearing after the
Investor Questionnaire.

 

INVESTOR

By:

    

Name:

 

Title:

 

 

DUSKA THERAPEUTICS, INC.

By:

    

Name:

   

Title:

 



--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

 

Investor Name:    

To: Duska Therapeutics, Inc.

The information contained in this Questionnaire is being furnished in order to
determine whether the Investor’s subscription in the accompanying Subscription
Agreement to purchase the Units described in the Investment Letter may be
accepted. (Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the attached Subscription Agreement.)

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
The Investor understands, however, that the Company may present this
Questionnaire to such parties as it deems appropriate if called upon to
establish that the proposed offer and sale of the Units is exempt from
registration under the Act or meets the requirements of applicable state
securities or “blue sky” laws. Further, the Investor understands that the
offering is required to be reported to the Securities and Exchange Commission
and to various state securities or “blue sky” regulators.

 

I. PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF UNITS.

¨ Individual (including community property)

¨ Joint Tenants (rights of survivorship)

¨ Tenants in Common (no rights of survivorship)

¨ Partnership

¨ Corporation

¨ Trust

 

II. IF YOU ARE AN INDIVIDUAL, PLEASE CHECK ANY OF THE STATEMENTS 1-4 BELOW THAT
APPLIES TO YOU.

 

¨ 1. I have an individual net worth* or joint net worth with my spouse in excess
of $1,000,000.

 

¨ 2. I have had an individual income* in excess of $200,000 in each of 2004 and
2005 and I reasonably expect an individual income in excess of $200,000 for
2006.

 

¨ 3. My spouse and I have had a joint income in excess of $300,000 in each of
2004 and 2005, and I reasonably expect a joint income in excess of $300,000 for
2006.

 

¨ 4. I am a director or executive officer of Duska Therapeutics, Inc.

 

III. IF THE INVESTOR IS NOT AN INDIVIDUAL, CHECK THE APPROPRIATE BOX THAT
APPLIES TO YOU.

 

(i)

   ¨    A bank (as defined in Section 3(a)(2) of the Securities Act or savings
and loan association (as defined in Section 3(a)(5) of the Securities Act),
whether acting in its individual or fiduciary capacity.

 

--------------------------------------------------------------------------------

* For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities. In determining “income”, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement plan,
alimony payments and any amount by which income from long-term capital gains has
been reduced in arriving at adjusted gross income.



--------------------------------------------------------------------------------

(ii)    ¨      A broker-dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended. (iii)    ¨      An insurance
company (as defined in Section 2(a)(13) of the Securities Act). (iv)    ¨     
An investment company registered under the Investment Company Act of 1940, or a
business development company as defined in said Investment Act. (v)    ¨      A
Small Business Investment Company licensed by the U.S. Small Business
Administration. (vi)    ¨      A plan established and maintained by a state, its
political subdivisions or any agency or instrumentality thereof, for the benefit
of its employees, which plan has total assets in excess of $5,000,000. (vii)   
¨      An employee benefit plan within the meaning of Title I of the Employment
Retirement Income Security Act of 1974 (“ERISA”), if the investment decision
with respect to this investment is made by a plan fiduciary (as defined in
Section 3(21) of ERISA) which is either a bank, savings and loan association,
insurance company or registered investment advisor, or if the employee benefit
plan has total assets in excess of $5,000,000, or if a self-directed plan, its
investment decisions are made solely by persons who are accredited investors.
(viii)    ¨      A private business development company as defined in the
Investment Advisors Act of 1940. (ix)    ¨      A corporation, Massachusetts or
similar business trust or partnership, or any tax exempt organization as defined
in Section 501(c)(3) of the Internal Revenue Code, not formed for the specific
purpose of acquiring the Units, with total assets in excess of $5,000,000. (x)
   ¨      A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose purchase is directed by a person
who has such knowledge and experience in financial and business matters that
he/she is capable of evaluating the merits and risks of an investment in the
Units.

OTHER CERTIFICATIONS.

By signing the Signature Page, I certify the following:

 

  (a) that I am at least 21 years of age;

 

  (b) that my purchase of the Units will be solely for my own account and not
for the account of any other person (other than my spouse, if co-owner); and

 

  (c) that the name, residence address and social security or taxpayer
identification number as set forth in this Questionnaire are true, correct and
complete.

 

7



--------------------------------------------------------------------------------

IV. OTHER INFORMATION.

Investor address (for U.S. mail and Express Mail): (please print)

 

Name:       Street:       City:       State/Zip Code:       Telephone:       Fax
No:       E-mail address:       Investor tax I.D. number:      

 

8



--------------------------------------------------------------------------------

DUSKA THERAPEUTICS, INC.

SIGNATURE PAGE

Your signature on this Signature Page evidences your agreement to be bound by
the Questionnaire and the Subscription Agreement.

The Investor represents that (a) he/she has read and understands this
Subscription Agreement, (b) the information contained in this Questionnaire is
complete and accurate and (c) he/she will telephone the Company at
(610) 660-6690 immediately if any material change in any of this information
occurs before the acceptance of his/her subscription and will promptly send the
Company written confirmation of such change.

 

 

   

 

Number of Units applied for     Date

 

   

 

Name of Investor (Print)     Signature

 

   

 

Tax I.D. Number    

Name and, if the purchase is other than individual, the

title of such person (Please Type or Print)

 

   

 

Name of Spouse if Co-owner (Print)     Signature of Spouse if Co-owner

THE UNITS AND UNDERLYING SECURITIES CONTAINED IN THE UNITS HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

Duska Therapeutics, Inc., a Nevada corporation, hereby accepts the foregoing
subscription subject to the terms and conditions hereof this      day of
                    , 200    .

 

DUSKA THERAPEUTICS, INC.

By:

 

 

Name:

 

Its:

 

 

9



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

DUSKA THERAPEUTICS, INC.

EXHIBIT A

1. Certain Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Subscription Agreement to
which this Exhibit is attached. As used in this Exhibit, the following terms
shall have the following respective meanings:

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Holder” and “Holders” means (i) the Investor, (ii) any other person who
purchased Units pursuant to the Investment Letter, and (iii) any person holding
Registrable Securities to whom the registration rights under any of the
Subscription Agreements have been validly transferred.

“Registrable Securities” means the Common Stock underlying the Units purchased
pursuant to the Investment Letter and any Common Stock of the Company issued or
issuable in respect of the foregoing Units upon any stock split, stock dividend,
recapitalization or similar event; provided, however, that securities shall only
be treated as Registrable Securities if and so long as they have not been
registered or sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction.

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2.1, including without limitation, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company which shall be paid in any
event by the Company).

“Rule 144” and “Rule 145” shall mean Rules 144 and 145, respectively,
promulgated under the Securities Act, or any similar federal rules thereunder,
all as the same shall be in effect at the time.

“Securities Act” shall mean the federal Securities Act of 1933, as amended, or
any similar federal rule or statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the securities registered by the Holders.

2. Registration.

2.1 Registration. The Company agrees to use its commercially reasonable best
efforts to prepare and file a registration statement with the Commission as
promptly as is reasonably practicable, and to cause such registration statement
to become effective as promptly as reasonably practicable, and to take all steps
necessary and proper to effect a registration of the Registrable Securities
(including, without limitation, appropriate qualification under applicable state
securities laws and appropriate compliance with applicable regulations issued
under the Securities Act and any other governmental requirements or
regulations), in order to permit or facilitate the sale and distribution by the
Holders of all of their Registrable Securities. The Company shall provide the
Investor notice, through a widely disseminated press release, of the closing of
the offering pursuant to which the Units are being sold to qualified investors.
The registration statement filed by the Company hereunder shall be a
registration statement, at the Company’s option, on Form S-1, Form SB-2 or, if
available, Form S-3, or any successor to such



--------------------------------------------------------------------------------

forms. The Company may, at its option, include shares of Common Stock held by
other stockholders of the Company in any such registration statement filed under
this Section 2.1. If requested by all of the Holders, the Company shall,
together with all Holders, enter into an underwriting agreement in customary
form with an investment banking firm or firms selected for such underwriting by
all of the Holders, but subject to the Company’s reasonable approval.

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with a registration pursuant to Section 2.1 shall be borne by the Company,
including, but not limited to, printing, legal and accounting expenses,
Commission filing fees and “blue sky” fees and expenses; provided, however, that
the Company shall have no obligation to pay or otherwise bear (i) any portion of
the fees or disbursements of counsel for the Holders in connection with the
registration of their Registrable Securities, (ii) any portion of the
underwriter’s commissions or discounts, expense allowance or fees or stock
transfer taxes attributable to the Registrable Securities being offered and sold
by the Holders of Registrable Securities, or (iii) any of such expenses if the
payment of such expenses by the Company is prohibited by the laws of a state in
which such offering is qualified and only to the extent so prohibited. Unless
otherwise stated, all Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of such securities pro rata
on the basis of the number of Units so registered or proposed to be so
registered.

2.3 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Exhibit, the Company will keep each Holder advised in
writing as to the filing of a registration statement and as to the completion of
the registration. The Company will:

(a) Prepare and file with the Commission a registration statement and such
amendments and supplements as may be necessary and use its commercially
reasonable best efforts to cause such registration statement to become and
remain effective until (i) the December 31, 2007, or (ii) all of the Registrable
Securities included in the registration statement have been sold, whichever
comes first, except that the Company shall be permitted to suspend the use of
the registration statement during certain periods as set forth below in this
Section 2.3;

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;

Notwithstanding the foregoing, the Company shall notify each Holder whose
securities are included in a registration of the happening of any event that
makes any statement made in the registration statement or related prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
registration statement or prospectus so that, in the case of the registration
statement, it will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the prospectus, it
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. In such event, the
Company may suspend use of the prospectus on written notice to each
participating Holder, in which case each participating Holder shall not dispose
of Registrable Securities covered by the registration statement or prospectus
until copies of a supplemented or amended prospectus are distributed to the
participating Holders or until the participating Holders are advised in writing
by the Company that the use of the applicable prospectus may be resumed (the
period of such suspension shall be a “Blackout Period”). The Company shall
ensure that the use of the prospectus may be resumed as soon as practicable. The
Company shall, upon the occurrence of any event contemplated by this paragraph,
prepare a supplement or post-effective amendment to the registration statement
or a supplement to the related prospectus or any document incorporated therein
by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such prospectus will not contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. In the event
that the Company declares one or more Blackout Periods, the time period set
forth in Section 2.3(a)(i) shall be extended by the number of days that
constitute any such Blackout Periods.

 

2



--------------------------------------------------------------------------------

2.4 Indemnification.

(a) The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration has been
effected pursuant to this Exhibit, against all expenses, claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, offering circular or
other document, or any amendment or supplement thereto, incident to any such
registration, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or any violation by the Company of the Securities Act, the Exchange
Act, state securities laws or any rule or regulation promulgated under such laws
applicable to the Company in connection with any such registration, and the
Company will reimburse each such Holder, each of its officers and directors, and
each person controlling such Holder, for any legal and any other expenses
reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder for use therein.

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration is being effected, indemnify the
Company, each of its officers and directors, each person who controls the
Company within the meaning of Section 15 of the Securities Act, each other
holder of the Company’s securities covered by such registration statement, and
each such holder’s officers and directors and each person controlling such
holder within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Holder of the
Securities Act, the Exchange Act, state securities laws or any rule or
regulation promulgated under such laws applicable to the Holder, and will
reimburse the Company, such other holders, such officers, directors, or control
persons for any legal or any other expenses reasonably incurred, as such
expenses are incurred, in connection with investigating or defending any such
claim, loss, damage, liability or action, but in the case of the Company or the
other holders or their officers, directors, or control persons, only to the
extent that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, prospectus, offering
circular or other document in reliance upon and in conformity with information
furnished to the Company in writing by such Holder. Notwithstanding the
foregoing, the liability of each Holder under this Section 2.4(b) shall be
limited to an amount equal to the net proceeds from the offering received by
such Holder. A Holder will not be required to enter into any agreement or
undertaking in connection with any registration under this Section 2 providing
for any indemnification or contribution on the part of such Holder greater than
the Holder’s obligations under this Section 2.4(b).

(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Exhibit unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or there are separate
and different defenses. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (whose
consent shall not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional

 

3



--------------------------------------------------------------------------------

term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

(d) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

3. Termination of Registration Rights. The rights granted pursuant to
Section 2.1 of this Exhibit shall terminate as to any Holder on December 31,
2007.

4. Transfer of Rights. The rights granted under Section 2 of this Exhibit may be
assigned to any transferee or assignee in connection with any transfer or
assignment by the Holder of such Holder’s Registrable Securities, provided that:
(i) such transfer is otherwise effected in accordance with applicable securities
laws and the terms of this Exhibit; (ii) written notice is promptly given to the
Company; and (iii) such transferee or assignee agrees in writing to be bound by
the provisions of this Exhibit and by any other agreement reasonably necessary
to ensure compliance with the Federal and state securities laws.

5. Lock-Up. In the event the Company seeks to sell its securities in an
underwritten public offering, the Company may, at the request of the underwriter
for such offering, impose on each Holder a so-called “lock-up” period in
connection with the public offering of not more than twelve months from the
effective date of the registration statement for the public offering covering
all of the Holder’s shares of the Company’s Common Stock.

 

4